DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  The listed claims have improper dependencies.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yegorin, publication number: US 2020/0134066.

As per claims 1 and 13, Yegorin teaches a method of creating a Mulitpath blockchain verification system for a plurality of devices across the Internet or other network environment comprising: 
modifying a full-trace electronic blockchain to accept one or more verification path entries or confirming the pre-existing full-trace electronic blockchain accepts additional verification path entries (Triggers for sidechain, [0006][0037-0038]); 
establishing a segmentation point in the full-trace electronic blockchain (Genesis block for sidechain, [0006][0035-0036]); 
creating a device-based blockchain with reference to the segmentation point (sidechain being specific to asset type, [0037][0059]); 
maintaining dependencies for the full-trace blockchain such that at least one device in the plurality of devices has at least two paths for verifying blockchain record integrity, a first verification based on the full-trace blockchain and a second verification path based on the device-based blockchain (main chain and side chains, Fig. 1A, [0037]).

As per claims 2 and 14, Yegorin teaches further comprising nesting blockchain records (Convolution, [0026][0040]).

As per claims 3 and 15, Yegorin teaches further comprising establishing a threshold at which the segmentation point is created (Threshold, [0037][0039]).

As per claim 4, Yegorin teaches wherein the threshold is adaptive (Threshold, [0037-0039])

As per claims 5 and 16, Yegorin teaches further comprising establishing the segmentation point when the first verification path would take longer to verify than the second verification path (Efficiency, [0035-0036]).

As per claim 6, Yegorin teaches wherein blockchain records further comprise combining portions of the full-trace electronic blockchain records in an Aggregated State Transaction Segment (merging, [0040]).

As per claims 7 and 17, Yegorin teaches wherein a dual pointer structure is associated with the blockchain records that maintains dependencies from the full-trace electronic blockchain records (Sidechain, Fig. 1A, [0037]).

As per claims 8 and 18, Yegorin teaches wherein the device may choose to verify blockchain record integrity from the full-trace electronic blockchain records or the specific device based blockchain based on computational efficiency (Efficiency, [0035-0036]).

As per claim 9, Yegorin teaches wherein the device may choose to verify blockchain records based on a transaction requested (Verification, [0035][0045]).

As per claim 10, Yegorin teaches wherein the request is for either the device-based blockchain or the full-trace blockchain (Verification, [0035][0045]).

As per claims 11 and 19, Yegorin teaches wherein a device from the plurality of devices may verify blockchain record integrity from the full-trace blockchain when the device-based blockchain path is unreliable or unavailable (after convolution, [0040]).

As per claims 12 and 20, Yegorin teaches wherein full-trace electronic blockchain is created rather than modified or confirmed such that the full-trace electronic blockchain supports multipath data structures (main chain and side chain, Fig. 1A, [0035][0037]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494